Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter

Claims 1-2, 4-12, 14-19 allowed.
With respect to claims 1-2, 4-9 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations 
wherein a first gap between the first face of the first planar support member and the first face of the second planar support member is less than a second gap between the second face of the first planar support member and the second face of the second planar support member
With respect to claims 10-12, 14-19 the allowability resides in the overall structure of the device as recited in independent claim 10 and at least in part because of claimed limitations 
wherein a first gap between the first face of the first planar support member and the first face of the second planar support member is less than a second gap between the second face of the first planar support member and the second face of the second planar support member

The aforementioned limitations in combination with all remaining limitations of claims 1, 10 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
None of the cited references teach nor suggest the above noted limitations of claims 1, 10 in combination with the remaining limitations.

Regarding claim 1, Wang (US 20120243206 A1) teaches a foldable display device, comprising a bottom frame (3), a middle frame (4) and a front frame (1) that are configured to make the display device be in a folding state (fig 4) and an expanding state (fig 8), the bottom frame configured to support the middle frame (fig 8), the front frame configured to cover the middle frame (fig 2), the display device comprising:

a display panel (5), 

wherein the middle frame (4, fig 8) comprises:

a first middle frame (left instance of 4), slidably connected to the bottom frame (3 including 32), comprising a first planar support member (left instance of 4) which is adhered to the first non-bending region (left part of 51) and overlaps with the bending region (middle of 51) at a side of the bending region (left instance of 4 overlaps with middle and left of 51); and

a second middle frame (right instance of 4), adhered to the second non-bending region (right part of 51) and overlaps with the bending region (middle part of 51) at the other side of the bending region (right side of the middle of 51), the display panel and a first face of the first planar support member located at a same side (fig 8),
the bottom frame and a second face of the first planar support member located at a same side (fig 8), the display panel and a first face of the second planar support member located at a same side (top of right instance of 4 is touching 51, fig 8), the bottom frame and a second face of the second planar support member located as a same side (bottom of 4 touches 32, fig 8),

wherein a first end of the first planar support member is located away from the bending region (left end of 4 is located away from the middle), a second end of the first planar support member is closer to the second planar support member than the first end of the first planar support member (the right end of the left instance of 4 is closer to the middle), a first end of the second planar support member is located away from the bending region (the right end of 4 is located away from the middle), a second end of the second planar support member is closer to the first planar support member than the first end of the second planar support member (the left end of the right instance of 4 is closer to the middle), wherein the first face of the first planar support member (top face of 4) extends from a position corresponding to a lateral side of the second face of the first planar support member at the second end (right end of the left instance of 4) of the first planar support member to the first face of the second planar support member (top of the left instance of 4 extends to the top of the right instance of 4, see fig 8); the first face of the second planar support member extends from a position corresponding to a lateral side of the second face of the second planar support member at the second end of the second planar support member to the first face of the first planar support member (top of the right instance of 4 extends to the top of the left instance of 4, see fig 8).


However Wang fails to teach wherein a first gap between the first face of the first planar support member and the first face of the second planar support member is less than a second gap between the second face of the first planar support member and the second face of the second planar support member; and

Wang also specifically fails to teach that the display is disposed between the middle frame and the front frame; and

Wang fails to specifically teach that both of the first and second middle frames are slidably connected to the bottom frame.

Lin (US 20200103941 A1) figs 1, 2 teaches a display (500) is disposed between a middle frame (100, 200, 300) and a front frame (600); and 
a first middle frame (200) and a second middle frame (300) are slidably connected to the bottom frame (paragraph 0044)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Lin into the device of Wang. The ordinary artisan would have been motivated to modify Wang in the above manner for the purpose of protecting the sides of the display and giving a user an area to hold the device.

However Wang and Lin still fail to teach the above noted limitations.

Wang, Jeong (US 20160302316 A1), Lin (US 20200103941 A1), Han (US 20180070460 A1), You (US 20190274228 A1), Yoon (US 20200209918 A1), Choi (US 20160366772 A1), Hsu (US 20200401193 A1), Kim (US 9348450 B1) fail to teach the above noted limitations.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841